Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  January 13, 2011                                                                Robert P. Young, Jr.,
                                                                                            Chief Justice

  141448                                                                          Michael F. Cavanagh
                                                                                        Marilyn Kelly
                                                                                   Maura D. Corrigan
                                                                                  Stephen J. Markman
  HENRY FORD HEALTH SYSTEM,                                                       Diane M. Hathaway
           Plaintiff-Appellee,                                                       Mary Beth Kelly,
                                                                                                 Justices
  v                                                     SC: 141448
                                                        COA: 288633
                                                        Wayne CC: 07-702050-NF
  ESURANCE INSURANCE COMPANY,
           Defendant-Appellant,
  and
  CITIZENS INSURANCE COMPANY
  OF AMERICA,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 8, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J. (concurring).

         The result here—in which defendant insurance company is required to provide no-
  fault benefits to a passenger who was riding in a vehicle insured by defendant when it
  was obviously stolen—is deeply troubling, but I agree with this Court, and with the Court
  of Appeals, that the law as it now stands compels this result. However, while I am bound
  to follow this law, I take this opportunity to express my concerns. Under MCL
  500.3113(a), a person, such as the injured person in this case, who has no insurance, and
  who was knowingly riding in a stolen vehicle driven by a person without a driver’s
  license while under the influence of alcohol, is entitled to no-fault benefits from the
  insurer of the stolen vehicle. Moreover, under this same provision, there is confusion as
  to whether an injured person who himself takes a vehicle without permission, and who
  drives it without insurance and without a valid license, and who drives it while
  intoxicated, is entitled to no-fault benefits. Compare Amerisure Ins Co v Plumb, 282
  Mich App 417 (2009), lv den 485 Mich 909 (2009), with Farmers Ins Exch v Young, ___
  Mich ___ (Docket No. 141571, order entered Dec 3, 2010, directing oral argument on
                                                                                                               2

whether to grant the application). See also, Budget Rent-A-Car Sys v City of Detroit, 482
Mich 1098 (2008), in which this Court affirmed an award of no-fault benefits to a fleeing
felon who had used his car as a shield while aiming a firearm at a pursuing police officer.
Coverage in these and similar situations, in my judgment, goes far beyond the scope of
what an insurer reasonably bargains for when it enters into a policy with the owner of a
vehicle, and responsible citizens will inevitably pay these costs through higher premiums.
If the coverage in these cases is what is intended by the Legislature, I must defer to its
judgment; if, however, it is not, the Legislature should take clear notice that no-fault
benefits are now recoverable even by persons whose “fault” pertains to theft, carjacking,
and shoot-outs with the police, rather than “fault” pertaining only to negligent or careless
driving of a motor vehicle.

    YOUNG, C.J., and CORRIGAN and MARY BETH KELLY, JJ., join the statement of
MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 13, 2011                    _________________________________________
       y0112                                                                 Clerk